UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22563 Mairs and Power Funds Trust (Exact name of registrant as specified in charter) 332 Minnesota Street, Suite W1520, St. Paul, MN 55101 (Address of principal executive offices) (Zip code) William B. Frels, President, 332 Minnesota Street, Suite W1520, St. Paul, MN 55101 (Name and address of agent for service) 651-222-8478 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. Mairs and Power Growth Fund SCHEDULE OF INVESTMENTS (unaudited) March 31, 2012 Shares Security Description Fair Value COMMON STOCKS 98.3% BASIC INDUSTRIES 15.9% Bemis Co., Inc. $ Ecolab, Inc. H.B. Fuller Co.(a) Valspar Corp. CAPITAL GOODS 18.0% Badger Meter, Inc. Donaldson Co., Inc. Fastenal Co. Graco, Inc. MTS Systems Corp.(a) Pentair, Inc. CONSUMER CYCLICAL 9.2% G&K Services, Inc., Class A Target Corp. Toro Co. The Walt Disney Company CONSUMER STAPLE 5.4% General Mills, Inc. Hormel Foods Corp. DIVERSIFIED 6.9% 3M Co. General Electric Co. FINANCIAL 11.8% Associated Banc-Corp. Principal Financial Group TCF Financial Corp. The Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. Western Union Co. HEALTH CARE 17.6% Baxter International Inc. Johnson & Johnson MEDTOX Scientific, Inc.(a)(b) Medtronic, Inc. Patterson Cos., Inc. Pfizer Inc. St. Jude Medical, Inc. SurModics, Inc.(b) Techne Corp. Zimmer Holdings, Inc. TECHNOLOGY 12.0% Corning Inc. Cray Inc.(b) Daktronics, Inc. Emerson Electric Co. Fiserv, Inc.(b) Honeywell International Inc. Intel Corp. NVE Corporation(b) Stratasys, Inc.(b) Mairs and Power Growth Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) March 31, 2012 Shares Security Description Fair Value COMMON STOCKS (continued) TRANSPORTATION 1.5% C.H. Robinson Worldwide, Inc. $ United Parcel Service, Inc., Class B TOTAL COMMON STOCKS $ (cost $1,336,508,559) SHORT-TERM INVESTMENTS 1.6% First American Prime Obligations Fund, Class Z, 0.07%(c) $ (cost $35,520,024) TOTAL INVESTMENTS 99.9% $ (cost $1,372,028,583) OTHER ASSETS AND LIABILITIES (NET) 0.1% TOTAL NET ASSETS 100.0% $ (a)Affiliated company. (b)Non-income producing. (c)The rate quoted is the annualized seven-day effective yield as of March 31, 2012. See accompanying Notes to Schedule of Investments. Mairs and Power Growth Fund NOTES TO SCHEDULE OF INVESTMENTS (unaudited) March 31, 2012 Security Valuations Security valuations for the Mairs and Power Growth Fund (the Fund) investments are furnished by independent pricing services that have been approved by the Fund’s Board of Trustees (the Board). Investments in equity securities are valued at the NASDAQ Official Closing Price if readily available for such securities on each business day.Other equity securities traded in the over-the-counter market and listed equity securities for which no sale was reported on that date are stated at the last quoted bid price. Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost, which approximates fair value. Securities for which prices are not available from an independent pricing service, but where an active market exists, are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely used quotation system. When market quotations are not readily available, or where the last quoted sale price is not considered representative of the value of the security if it were to be sold on that day, the security will be valued at fair value as determined in good faith by the Fair Value Committee appointed by the Board, pursuant to procedures approved by the Board. Factors that may be considered in determining the fair value of a security are fundamental analytical data relating to the security, the nature and duration of any restrictions on the disposition of the security, and the forces influencing the market in which the security is purchased or sold. As of March 31, 2012, no securities in the Fund were valued using this method. In preparing this financial statement, the Fund has evaluated events and transactions for potential recognition or disclosure through the date the financial statement was issued.This evaluation did not result in any subsequent events that necessitated recognition or disclosures. Fair Valuation Measurements The Fund has adopted authoritative fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 – Quoted prices in active markets for identical securities. · Level 2 – Other significant observable inputs (including quoted prices for similar securities,interest rates, prepayment speeds, credit risk, etc.). · Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determiningthe fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.All of the inputs used to value the Fund’s investments as of March 31, 2012 were classified as Level 1.For detail of investments by major industry classification, please refer to the Schedule of Investments. There were no transfers between levels during the period. Mairs and Power Growth Fund NOTES TO SCHEDULE OF INVESTMENTS (unaudited)(continued) March 31, 2012 Security Transactions Security transactions are recorded on the date on which securities are purchased or sold. Income Taxes At December 31, 2011, the cost of investments for federal income tax purposes was $1,356,190,122.Net unrealized appreciation aggregated $618,370,090, of which $766,509,980 represented appreciated securities and $148,139,890 represented depreciated securities. Transactions With Affiliated Companies The Fund owns 5% or more of the voting securities of the following companies during the period ended March 31, 2012. As a result, these companies are deemed to be affiliates of the Fund as defined by the Investment Company Act of 1940. Transactions during the period in these securities of affiliated companies were as follows: Share Activity Security Name Balance 12/31/2011 Purchases Sales Balance 3/31/2012 Dividend Income Fair Value at 3/31/2012 H.B. Fuller Co. - $ $ MEDTOX Scientific, Inc. - - - 8,809,350 MTS Systems Corp. - - $ $ Mairs and PowerBalancedFund SCHEDULE OF INVESTMENTS (unaudited) March 31, 2012 Par Value Security Description Fair Value FIXED INCOME SECURITIES 33.9% FEDERAL AGENCY OBLIGATIONS 2.3% $ Federal National Mortgage Association % 12/17/25 $ Federal Home Loan Banks % 01/07/26 Federal Home Loan Banks % 06/22/26 Federal National Mortgage Assocation % 11/18/26 Federal Farm Credit Bank % 01/04/27 Federal National Mortgage Association % 10/03/31 Federal National Mortgage Association % 10/24/31 Federal National Mortgage Association % 11/07/31 Federal National Mortgage Association % 04/09/32 Federal Farm Credit Bank % 11/16/35 CORPORATE BONDS 27.8% CONSUMER CYCLICAL 1.2% Best Buy Co., Inc. % 07/15/13 Deluxe Corp. % 06/01/15 Gannett Co., Inc. % 09/01/15 Deluxe Corp. % 03/15/19 Best Buy Co., Inc. % 03/15/21 FINANCIAL 18.3% SunTrust Banks, Inc. % 11/05/12 Harley Davidson Funding Corp.(a) % 12/15/12 City National Corp. % 02/15/13 Goldman Sachs Group, Inc.(a) % 03/01/13 Metropolitan Life Global Funds I(a) % 04/10/13 Fifth Third Bancorp % 05/01/13 Genworth Life Financial Inc.(a) % 05/03/13 Protective Life Corp. % 06/01/13 Allstate Corp. % 06/15/13 Harleysville Group % 07/15/13 SLM Corporation % 10/01/13 Jefferson-Pilot Corp. % 01/30/14 Liberty Mutual Group Inc.(a) % 03/15/14 GATX Corp. % 05/15/14 Genworth Life Financial Inc. % 06/15/14 Citigroup Inc. % 09/15/14 Regions Financial Corp. % 11/10/14 SLM Corporation % 11/14/14 General Motors Acceptance Corp. % 12/01/14 American General Finance Corp. % 12/15/14 Principal Life Global(a) % 03/15/15 Marshall & Ilsley Corp. % 06/16/15 TCF National Bank % 02/01/16 Key Bank National Association % 03/03/16 Symetra Financial Corp.(a) % 04/01/16 Security Benefit Life Insurance(a) % 05/15/16 Merrill Lynch & Co., Inc. % 05/16/16 Torchmark Corp. % 06/15/16 Western Union Co. % 10/01/16 National City Bank % 12/15/16 Marshall & Ilsley Corp. % 01/17/17 Citigroup Inc. % 02/15/17 Ford Motor Credit Co. % 03/20/17 White Mountain Group, Ltd.(a)(b) % 03/20/17 Merrill Lynch & Co., Inc. % 05/02/17 Comerica Incorporated % 08/22/17 Bank of America Corp. % 09/01/17 American Express Company % 09/13/17 General Motors Acceptance Corp. % 09/15/17 Bear Stearns Co., Inc. % 10/02/17 Prudential Financial Inc. % 12/01/17 Mairs and PowerBalancedFund SCHEDULE OF INVESTMENTS (unaudited) (continued) March 31, 2012 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) FINANCIAL (continued) $ Barclays Bank, PLC(a)(b) % 12/04/17 $ Morgan Stanley % 12/28/17 Goldman Sachs Group, Inc. % 01/18/18 Wachovia Corp. % 02/01/18 United Health Group, Inc. % 02/15/18 Lincoln National Corp. % 03/15/18 SunTrust Banks, Inc. % 03/15/18 Morgan Stanley % 04/01/18 Merrill Lynch & Co., Inc. % 04/25/18 Provident Cos. % 07/15/18 MetLife Inc. % 08/15/18 Associated Banc-Corp % 10/15/18 The Hartford Financial Services Group Inc. % 01/15/19 Royal Bank of Scotland Group, PLC(b) % 02/15/19 BB&T Corp. % 04/30/19 Berkley (WR) Corp. % 08/15/19 Protective Life Corp. % 10/15/19 Credit Suisse(b) % 01/14/20 Morgan Stanley % 01/26/20 The Hartford Financial Services Group Inc. % 03/30/20 Compass Bancshares, Inc. % 04/01/20 Manufacturers & Traders Trust Co.(c) % 12/28/20 Nationwide Financial Services(a) % 03/25/21 Markel Corporation % 06/01/21 Goldman Sachs Group, Inc. % 07/27/21 AFLAC, Inc. % 02/15/22 Prudential Financial Inc. % 02/15/23 CNA Financial Corp. % 11/15/23 Pacific Life Insurance Co.(a) % 12/30/23 Liberty Mutual Insurance Co.(a) % 05/15/25 Bank of America Corp.(c) % 06/30/25 Citigroup Inc. % 01/25/27 Provident Cos. % 03/15/28 Farmers Exchange Capital(a) % 07/15/28 Bank of America Corp.(c) % 03/29/30 Raymond James Financial Inc.(d) % 03/15/42 INDUSTRIAL 6.4% Valspar Corp. % 05/01/12 Albertsons (SUPERVALU Inc.) % 07/30/12 Cargill, Inc.(a) % 01/22/13 Transocean Ltd.(b) % 03/15/13 Willamette Industries % 07/22/13 Ingersoll-Rand Co., Ltd.(b) % 08/15/13 Maytag Corp. % 05/15/15 Johnson Controls, Inc. % 01/15/16 International Paper Co. % 04/01/16 SUPERVALU Inc. % 05/01/16 Anadarko Petroleum Corp. % 09/15/16 Valspar Corp. % 05/01/17 Broadridge Financial Solutions, Inc. % 06/01/17 Cargill, Inc.(a) % 11/27/17 ServiceMaster Co. % 03/01/18 ConocoPhillips % 07/15/18 PPG Industries % 08/15/19 MASCO Corp. % 03/15/20 Pentair, Inc. % 05/15/21 Carpenter Technology % 07/15/21 Idex Corporation % 12/15/21 MASCO Corp. % 03/15/22 URS Corp.(a) % 04/01/22 Wyeth % 02/01/24 Union Carbide Corp. % 06/01/25 Toro Co. % 06/15/27 Global Marine % 06/01/28 Mairs and PowerBalancedFund SCHEDULE OF INVESTMENTS (unaudited) (continued) March 31, 2012 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) UTILITIES 1.9% $ CenterPoint Energy, Inc. % 01/15/14 $ Commonwealth Edison Co. % 09/15/17 Vectren Utility Holdings, Inc. % 08/01/18 South Jersey Gas Co. % 10/22/18 United Utilities PLC(b) % 02/01/19 Chesapeake Energy % 03/15/19 Verizon Communications,Inc. % 04/01/19 CenturyLink, Inc. % 09/15/19 Entergy Gulf States, Inc. % 03/01/35 Nextera Energy Capital(d) % 03/01/72 TOTAL CORPORATE BONDS ASSET BACKED SECURITIES 3.8% GATX Corp. % 02/28/15 American Airlines, Inc.(a)(d) % 03/15/16 Delta Air Lines 2010-2 Class B Pass Thru Trust(a) % 05/23/17 Continental Airlines 2009-1 Class A Pass Through Trust % 01/08/18 American Airlines 2011-1 Pass Through Trust(a) % 07/31/19 Continental Airlines 1999-1 Class B Pass Through Trust % 02/02/20 Continental Airlines 2010-1 Class B Pass Through Trust % 07/12/20 Delta Airlines 2011-1 Pass Thru Cert % 10/15/20 America West Airlines, Inc. % 01/02/22 American Airlines 2011-1 Pass Through Trust % 07/31/22 Continental Airlines 2007-1 Class A Pass Through Trust % 10/19/23 Southwest Airlines Co. % 02/01/24 US Airways 2010-1 Class A Pass Through Cert % 10/22/24 US Airways 2011-1A PTT Equipment Trust Certificate % 04/22/25 TOTAL FIXED INCOME SECURITIES $ (cost $67,383,324) Mairs and PowerBalancedFund SCHEDULE OF INVESTMENTS (unaudited) (continued) March 31, 2012 Shares Security Description Fair Value COMMON STOCKS 62.3% BASIC INDUSTRIES 6.6% Bemis Co., Inc. $ Ecolab, Inc. H.B. Fuller Co. Valspar Corp. CAPITAL GOODS 6.7% Graco, Inc. Ingersoll-Rand Co., Ltd.(b) MTS Systems Corp. Pentair, Inc. CONSUMER CYCLICAL 4.5% Genuine Parts Co. Home Depot, Inc. Sturm, Ruger & Co., Inc. Target Corp. Toro Co. CONSUMER STAPLE 4.4% General Mills, Inc. The Hershey Co. Hormel Foods Corp. Kimberly-Clark Corp. SUPERVALU Inc. DIVERSIFIED 4.4% 3M Co. General Electric Co. ENERGY 6.7% BP p.l.c. ADR(b)(e) ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Schlumberger, Ltd.(b) FINANCIAL 10.7% American Express Co. Associated Banc-Corp. Bank of America Corp. JPMorgan Chase & Co. Lincoln National Corp. Principal Financial Group TCF Financial Corp. The Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. HEALTH CARE 8.5% Abbott Laboratories Baxter International Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Medtronic, Inc. Pfizer Inc. TECHNOLOGY 6.8% Corning Inc. Emerson Electric Co. Honeywell International Inc. International Business Machines Corp. Mairs and PowerBalancedFund SCHEDULE OF INVESTMENTS (unaudited) (continued) March 31, 2012 Shares Security Description Fair Value COMMON STOCKS (continued) TRANSPORTATION 2.5% United Parcel Service, Inc., Class B $ UTILITIES 0.5% Xcel Energy Inc. TOTAL COMMON STOCKS $ (cost $81,172,534) PREFERRED STOCKS 0.1% FINANCIAL 0.1% Wachovia Cap Trust IV TOTAL PREFERRED STOCKS $ (cost $250,000) SHORT-TERM INVESTMENTS 3.8% First American Prime Obligations Fund, Class Z, 0.07%(f) $ (cost $8,163,435) TOTAL INVESTMENTS 100.1% $ (cost $156,969,293) OTHER ASSETS AND LIABILITIES (NET) (0.1)% ) TOTAL NET ASSETS 100.0% $ (a) Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt fromregistration, normally to qualified institutional buyers.These securities have been determined to be liquid under guidelines established by the Fund's Board of Trustees.As of March 31, 2012, these securities represented $10,087,120 or 4.7% of total net assets. (b) Foreign security denominated in U.S. dollars.As of March 31, 2012, these securities represented $10,061,699 or 4.7% of total net assets. (c) Step Bonds - Securities for which the coupon rate of interest will adjust on specified future date(s).The rate disclosed represents the coupon ratein effect as of March 31, 2012. (d) Non-income producing - Issue is in default. (e) American Depository Receipt. (f) The rate quoted is the annualized seven-day effective yield as of March 31, 2012. See accompanying Notes to Schedule of Investments. Mairs and PowerBalancedFund NOTES TO SCHEDULE OF INVESTMENTS (unaudited) March 31, 2012 Security Valuations Security valuations for the Mairs and Power Balanced Fund (the Fund) investments are furnished by independent pricing services that have been approved by the Fund’s Board of Trustees (the Board). Investments in equity securities are valued at the NASDAQ Official Closing Price if readily available for such securities on each business day. Other equity securities traded in the over-the-counter market and listed equity securities for which no sale was reported on that date are stated at the last quoted bid price. Debt obligations exceeding 60 days to maturity are valued by an independent pricing service. The pricing service may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques. These techniques generally consider overall market conditions and such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity and ratings. Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost, which approximates fair value. Securities for which prices are not available from an independent pricing service, but where an active market exists, are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely used quotation system. When market quotations are not readily available, or where the last quoted sale price is not considered representative of the value of the security if it were to be sold on that day, the security will be valued at fair value as determined in good faith by the Fair Value Committee appointed by the Board, pursuant to procedures approved by the Board. Factors that may be considered in determining the fair value of a security are fundamental analytical data relating to the security, the nature and duration of any restrictions on the disposition of the security, and the forces influencing the market in which the security is purchased or sold.As of March 31, 2012, no securities in the Fund were valued using this method. In preparing this financial statement, the Fund has evaluated events and transactions for potential recognition or disclosure through the date the financial statement was issued.This evaluation did not result in any subsequent events that necessitated recognition or disclosures. Fair Valuation Measurements The Fund has adopted authoritative fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 – Quoted prices in active markets for identical securities. · Level 2 – Other significant observable inputs (including quoted prices for similar securities,interest rates, prepayment speeds, credit risk, etc.). · Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determiningthe fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.There were no transfers between levels during the year.The following is a summary of the inputs used to value the Fund’s net assets as of March 31, 2012: Mairs and PowerBalancedFund NOTES TO SCHEDULE OF INVESTMENTS (unaudited)(continued)
